Citation Nr: 1638139	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 50 percent from April 30, 2009 to June 8, 2010 and from July 29, 2010 to January 11, 2012 and higher than 70 percent from April 1, 2012 to present. 

2.  Entitlement to special monthly compensation (SMC) from April 1, 2012 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The RO granted service connection for PTSD in July 2009 with an initial 50-percent rating, effective from April 30, 2009.  The Veteran appealed the initial rating in April 2010 and perfected the appeal in August 2010 with the filing of a VA Form 9.  The Veteran's PTSD rating was temporarily increased to 100 percent from June 9, 2010 to July 29, 2010 due to inpatient psychiatric treatment.  The RO continued the 50-percent rating from July 29, 2010 until January 12, 2012, when the Veteran was once again granted a temporary rating of 100 percent because of inpatient psychiatric treatment.  The RO finally increased the Veteran's PTSD rating to 70 percent as of April 1, 2012.

A March 2011 RO letter (03/18/2011 VBMS-Notification) informed the Veteran that his requested Board hearing was scheduled for June 22, 2011.  The claims file reflects no evidence of the letter having been returned as undeliverable or that the Veteran was hospitalized.  He failed to appear for his scheduled hearing, and the claims file reflects no evidence of him having requested that the hearing be rescheduled.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2015).

In March 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) from April 30, 2009 to August 10, 2010.  While the case was on remand, in an October 2014 rating decision, the AMC granted a TDIU, effective June 2010, the first month that the Veteran was actually unemployed.  The rating decision informed the Veteran that the decision was deemed a full grant of benefits and that the issue was deemed resolved.  (10/01/2014 VBMS-Rating Decision-Narrative)  Hence, that issue is not before the Board and, except by reference, will not be addressed in the decision below.


FINDINGS OF FACT

1.  The AMC completed the additional development directed in the March 2014 remand.

2.  The preponderance of the evidence shows that, since April 27, 2012, the Veteran's PTSD has not manifested with total occupational and social impairment.

3.  The Veteran does not have a disability other than his PTSD that is rated at least 60-percent disabling.


CONCLUSIONS OF LAW

1.  The requirements for an initial total evaluation for PTSD for the period beginning on April 27, 2012 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The requirements for SMC for the period beginning on April 27, 2012 are not met.  38 U.S.C.A. §§ 1114, 1155; 38 C.F.R. §§ 3.350.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA records, to include the C&P examination reports, and the records related to the allowance of disability benefits by the Social Security Administration (SSA) are in the claims file.  The Board remanded the case so that the SSA records could be obtained.  Neither the Veteran nor his representative asserts that there are other records to be obtained.   In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

A 70-percent evaluation applies when a veteran's occupational and social impairment due to PTSD reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130. 

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Discussion

As a result of the August 2014 rating decision, the Veteran's PTSD has been rated at 70 percent for the entire initial rating period.  (08/26/2014 VBMS-Rating Decision-Narrative)  The medical evidence of record reflects that the Veteran's symptoms are severe, as indicated by his 70-percent rating.  Nonetheless, the medical evidence of record shows that, while the Veteran reported suicidal thoughts in March 2011, he denied any intent to harm himself.  He reported an increase in his drinking, but he also reported to his outpatient psychiatric provider that he had a supportive family, and was close with his siblings. (04/10/2012 VVA-CAPRI, p. 164)  He also reported a brief period in October 2011 where he stayed in bed all day and neglected his activities of daily living (Id. at p.169) but, as shown by the November 2011 entry, that was not a long-term situation, and he denied any suicidal or homicidal ideation .

Overall, the treatment records reflect the absence of suicidal or homicidal ideation, or of psychotic symptoms such as delusions or hallucinations.  The most salient feature of the Veteran's disability picture, however, is the fact that his severe symptoms did not deprive him of his ability to function independently.  Although he is very isolative, is anxious, does not trust others, and has a depressed mood, the records reflect that he attended to his own finances, he remained interactive with close family members, and he either lived in an apartment with two other males, or in a basement apartment alone.  (04/10/2012 Social Security Administration Fourth Entry, pp. 20, 52, 60).  The mental status examinations consistently reflect that, in addition to depressed mood, etc., the Veteran consistently presented with a stable mental status.  The application for SSA benefits reflect that the Veteran reported that he saw his brother pretty much every day and consumed most of meals at his brother's home.  While later reports indicate less frequent contact, the Board notes that he also maintained contact with his mother and sister.

In light of the Veteran's past and continued ability to maintain family relationships and to independently  attend to his activities of daily living, to include awareness and management of his VA benefits, the preponderance of the evidence shows that, except for those periods prior to April 27, 2012 when he was hospitalized, the Veteran's impairment was not total.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411. 

SMC

The Board has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim"). 

SMC is payable where a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i) . 

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by the statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

 A TDIU may satisfy the "rated as total" element of section 1114(s) when the TDIU is based on a single disability, but not multiple disabilities.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  The provisions of 38 C.F.R. § 4.16(a), which provide that certain disabilities may be considered a single disability for TDIU purposes; do not apply to "rated as total" requirement for housebound benefits.  Buie.

Discussion

The Veteran's only other compensable rated disability aside form PTSD is migraine headaches, currently rated as 30-percent disabling.  (10/01/2014 VBMS-Rating Decision-Codesheet).  His erectile dysfunction is rated noncompensable, but he receives SMC for loss of a creative organ.  In light of these factors, the Veteran is not eligible for SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD for the periods April 30, 2009 to June 8, 2010 and July 29, 2010 to January 11, 2012 is denied. 

Entitlement to SMC under 38 U.S.C.A. § 1114(s) from April 1, 2012 forward is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


